DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-4, 6, 8-11, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0228954), and further in view of Tieman (US 2020/0257330).
Regarding claims 1, 8, Evans teaches an electronic lock box configured to secure a programmable key (via receptacle key 114 secured in container 102, Fig 1 and Para. 124 and 102).
Evans fails to disclose disabling, by the lock box, the programmable key based on the programmable key being placed in the electronic lock box; and enabling the key based on the electronic lock box being accessed. 
Tieman teaches a device to disable a key device upon placement of the key device in a secured container and enabling the key device based on the container being accessed (via Faraday cage 1020, Para. 68).
From the teachings of Tieman, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Evans to include disabling, by the lock box, the programmable key based on the programmable key being placed in the electronic lock box; and enabling the key based on the electronic lock box being accessed in order to improve security by preventing communications to the key.
Regarding claim 2, 9, Evans discloses receiving credentials (via RFID tag, Para. 111).
Regarding claim 3, 10, Evans discloses programming the key (Para. 124).
Regarding claim 4, 11, Evans discloses access privileges (Para. 135-146).
Regarding claim 6, 13, Evans discloses limited access (Para. 129).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024.  The examiner can normally be reached on Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONG HANG JIANG/Primary Examiner, Art Unit 2689